 

Case 7:21-cr-00464 Document1 Filed on 01/30/21 in TXSD Page 1 of 2

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COUR TUnited States Courts Southern

 

 

 

 

for the District of Texas
FILED
Southern District of Texas
01/30/21
United States of America Nathan Ochsner, Clerk of Court
Brenda CORTEZ, Y.0.B. 1982, USC CaseNo. = M-21-024 A= —a
)
)
)
Defendant(s}
CRIMINAL COMPLAINT
1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of January 29, 2021 in the county of Starr in the
Southern _ District of Texas , the defendant(s) violated:
Code Section Offense Description
21 USC 841 (a) (1) -Knowingly and intentionally possess with intent to distribute approximately

11.22 kilograms of cocaine, a Schedule Ii Controlled Substance under the _
Controlled Substance Act and approximately 14.54 kilograms of marijuana, a
Schedule | Controlled Substance under the Controlled Substance Act
-Knowingly import to the United States from Mexico approximately 11.22

21 USC 952 kilograms of cocaine, a Schedule I| Controlted Substance under the
Controlled Substance Act and approximately 14.54 kilograms of marijuana, a
Schedule | Controlled Substance under the Controlled Substance Act

This criminal complaint is based on these facts:

See Attachment "A"

as Continued on the attached sheet.

Is! Oscar Ysaguirre
Complaint authorized by AUSA A. Castro Complainant's signature

 

Oscar Ysaguirre, Special Agent, HS!

Printed name and title

 

Sworn to and executed by reliable electronic means per Fed. R.
Cr. P. 4.1, and probable cause found on:

Date: 01/30/2021 @ 3:58pm IMO

Judge ‘s signature

City and state: McAllen, Texas Nadia S. Medrano, U.S. Magistrate Judge

Printed name and title

 
 

Case 7:21-cr-00464 Document1 Filed on 01/30/21 in TXSD_ Page 2 of 2

Attachment “A”

I, Oscar Ysaguirre, a Special Agent (SA) with United States Immigration and
Customs Enforcement, Homeland Security Investigations, being duly sworn,
depose and say the following:

On January 29, 2021, at approximately 11:00 PM, U.S. Customs and Border
Protection (CBP) Officers encountered Brenda CORTEZ as she made entry to the
U.S. from Mexico at the Roma, Texas Port of Entry. CORTEZ was the driver and
registered owner of a red Ford Explorer with State of Texas license plates.
CORTEZ provided a negative declaration to CBP and was referred for a secondary
inspection.

During secondary inspection, CBP Officers located ten (10) bricks containing a
compressed white powdery substance and thirteen (13) bricks containing a
compressed green leafy substance concealed within the driver and passenger side
rocker panels of the vehicle. CBP Officers field tested the substances, which tested
positive for cocaine and marijuana respectively. The total weight of the cocaine
was approximately 11.22 kilograms and the total weight of the marijuana was
approximately 14.54 kilograms.

HSI SA Oscar Ysaguirre was contacted and responded to assist with the
investigation. Once SA Ysaguirre arrived at the port, he and CBP Officer
Alejandro Pena interviewed CORTEZ. CORTEZ was read her Statement of Rights
in the Spanish language and agreed to speak with Agents.

During the interview, CORTEZ denied having any knowledge of how the narcotics
came to be in her vehicle. CORTEZ admitted she was the owner and primary
operator of the vehicle and stated she has owned the vehicle for approximately one
(1) year. Database checks indicate CORTEZ routinely travels to and from Mexico
in said vehicle. Additional checks revealed CORTEZ was the registered owner of! a
vehicle used to smuggle approximately 453 pounds of: marijuana in 2017.
Furthermore, on October 26, 2019, CORTEZ was driving a vehicle which was
found to have an empty man made compartment consistent with narcotics
smuggling. This vehicle was subsequently seized by law enforcement officers.

CORTEZ was placed under arrest for violations of Title 21, United States Code,
section 841(a)(1), Possession With Intent to Distribute a Controlled Substance, and
section 952, Importation of a Controlled Substance.
